Citation Nr: 1123393	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  05-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to October 9, 2007, entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 20 percent disabling.

2.  From October 9, 2007, entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims folder has since been transferred to the Waco RO. 

The record reveals that an October 2007 decision increased the Veteran's disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease to 40 percent disabling, effective October 9, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran participated in a Travel Board hearing with the undersigned in June 2009.  A transcript of that proceeding has been associated with the veteran's claims file.

In October 2009, the Board remanded this matter for further development and the case has been returned to the Board for adjudication. 

The issue of entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 40 percent disabling from October 9, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to October 9, 2007, the Veteran's herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease was manifested by pain and tenderness but not productive of any incapacitating episodes, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Prior to October 9, 2007, the criteria for a rating in excess of 20 percent for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded the matter for further development in October 2009.  The Board specifically instructed the RO to obtain records from the VA Medical Center (VAMC) from May 2009 to the present; provide the Veteran with a
VA examination to determine the current severity of his service-connected herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease; and to readjudicate the claims on appeal in light of all of the evidence of record.  Subsequently, outstanding VAMC treatment records were associated with the claims folder, the Veteran was afforded an examination for his spine in March 2010 and an addendum report was provided in April 2011, and the claims were readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Duties to Notify and Assist

In correspondence dated in August 2004 and October 2004, prior to the May 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In light of the Board's denial of the Veteran's claims, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the Veteran was apprised of the evidence necessary to establish higher ratings for his claimed disability in a May 2008 letter.  While this notice came after the rating decision was issued denying his claim, the claim was later readjudicated in the May 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in September 2004.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as noted above, the Veteran presented personal testimony before the undersigned in June 2009.  Thus, the duties to notify and assist have been met.

Analysis

For the period prior to October 9, 2007, the Veteran essentially contends that his herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease is more disabling than contemplated by the current 20 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2010). For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2010).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In his July 2005 notice of disagreement, the Veteran indicated that he had incapacitating episodes having a duration of four weeks.  However, the Veteran did not elaborate on these episodes nor did he state if these incapacitating episodes required bed rest prescribed by a physician and treatment by a physician, as contemplated by Note (1) to Diagnostic Code 5243.  In any case, the October 9, 2007, VA examination report noted that there were no incapacitating episodes.  

Although the Veteran is competent to report symptoms such as incapacitating episodes, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  To the extent that the Veteran may be asserting that he has incapacitating episodes as contemplated by the specific diagnostic code, the Board does not find his statement to be credible, as it is inconsistent with the probative and objective medical evidence of record, to include his own statement during the October 2007 VA examination when he indicated that there were no incapacitating episodes, and also the lack of notation in any of the treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing that in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor).  Had the Veteran been prescribed bed rest by a physician that fact would have been noted in his treatment records; however there is no such documentation of any sort of prescribed bed rest.  The Board places greater weight of probative value on the history the Veteran presented to the VA examiner than it does on his notice of disagreement to the VA in direct connection with his current claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Thus, the Board finds that the negative treatment records and the October 2009 VA examination report outweigh the Veteran's contention.  The Board finds this evidence to carry significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This evidence outweighs the lay history of the Veteran.  Accordingly, the Veteran is not entitled to a higher rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A July 2004 private treatment record noted that the Veteran's lower spine flexion was limited by 10 degrees, extension was limited by 10 degrees, and side bending was limited by 15 degrees.  On VA examination in September 2004, the Veteran demonstrated forward flexion to 65 degrees while using his hand on his knees to resume an upright position.  He also demonstrated extension to 0 degrees, bilateral lateral bending from 0 to 10 degrees, left lateral rotation 0 to 10 degrees, right lateral rotation 0 to 15 degrees.  The Veteran described discomfort at all extremes of motion.  Thus, since flexion has been limited at most to 65 degrees; and the Veteran has not demonstrated ankylosis since he has had the ability to flex, extend, and laterally flex and rotate, the criteria for a 40 percent evaluation have not been met for the period prior to October 9, 2007.

As to neurological manifestations, the September 2004 VA examination report noted that the Veteran denied any exacerbation of pain by coughing or sneezing, and denied any bowel or bladder changes associated with his spine disability.  He did not have any lower extremity radicular symptoms.  On evaluation, the Veteran was tender to palpation in the midline lower lumbar to lumbosacral junctions but nontender to the sciatic notches, sacroiliac joints, or paravertebral musculature.  There was no paravertebral muscle spasm to palpation.  Heel/toe walking was intact, straight leg raising at 15 degrees in the supine position elicited lumbar discomfort bilaterally and seated straight leg raising to 75 degrees elicited no lumbar discomfort.  Goldthwait test was not applicable because of the straightening of the lumbar of normal lumbar curvature, and Patrick test demonstrated taut hip adductors bilaterally and elicited lumbar discomfort at the extreme, and Hoover and Lasegue tests were both negative.  Lower extremity active range of motion was guarded but essentially intact, motor strength for the lower extremities was graded 5/5 throughout, deep tendon reflexes were 2 + and symmetrical for patellar tendon responses and absent for both Achiness tendon responses, even with augmentation and distraction, and distal sensation was intact to light touch.  A September 2004 VA treatment record noted that straight leg raising test was negative.  A February 2006 VA treatment record noted that there were no motor or sensory deficit and straight leg raising was negative.  A September 2007 VA treatment record noted that the Veteran complained of increased pain in the lower back with radiation to the right hip and that he had been unable to get out of bed two to three days the week before.  The Board notes the Veteran's complaints of radiation of his spine disability, however, physical examination has demonstrated no neurological impairment or sensory deficits for which a separate evaluation may be granted.  Nor is there any evidence of bowel or bladder difficulties associated with the service-connected spine disability.  The Veteran is, thus, not entitled to a separate rating based upon any neurologic residuals during the period prior to October 9, 2007; there are no independently ratable neurological residuals demonstrated in the record.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The July 2004 private treatment record noted that the Veteran had a medically documented flare-up, but no further details were provided.  The September 2004 VA examiner noted that there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  Thus, a higher evaluation is not warranted during this period.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and in VA treatment records and such is noted in various treatment records.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and VA treatment reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range or motion or determining whether symptoms are indicative of neurological impairment and/or  sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's back disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  Notably, in this case, the RO has assigned staged ratings with a 20 percent rating in effect prior to October 9, 2007, and a 40 percent rating in effect after that date.  However, with respect to the issue decided herein, the Veteran's symptoms have remained relatively constant (i.e. for the period on appeal prior to October 9, 2007) and as such staged ratings are not warranted during this period.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his spine disability since 1980 and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect, that his service-connected spine disability rendered him totally unemployable during the applicable period discussed herein.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to October 9, 2007, entitlement to a higher disability evaluation for herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease, evaluated as 20 percent disabling, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Pursuant to the Board's October 2009 remand, the Veteran was afforded an examination for his spine in March 2010.  The examination report does not show range of motion measurements for the lower spine, but reflects that the examiner noted that there were no spine abnormalities except for kyphosis, and specifically indicated that there was no unfavorable ankylosis of the thoracolumbar spine.  Additionally, the examiner noted that there was no additional limitation of motion with functional impairment during flare-up.  However, in attempting to evaluate the Veteran, the examiner noted that the Veteran was unable to perform lumbar spine range repetitive range of motion times three due to severity of pain and Deluca could not be addressed.  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one, or, at a minimum, notify a claimant why one cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded another examination to determine the current severity of his lumbar spine disability, taking into account all criteria including Deluca.  

Additionally, on remand, all outstanding VAMC treatment records, specifically those dated from March 2011 should be associated with the claims folder.   38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VAMC treatment records, specifically any dated since March 2011.   All efforts to obtain these records must be documented in the claims folder.  

If, after making reasonable efforts to obtain the above named records, the RO is unable to secure the same, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim. The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to unfavorable ankylosis of the entire thoracolumbar spine

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Furthermore, the examiner should indicate whether the Veteran's herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's herniated nucleus pulposus, L5-S1, postoperative, with degenerative disc disease on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


